UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                             __________________

                                No. 94-50393
                             __________________



      UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                   versus

      CORTNEY ANTHONY LUCIEN,

                                             Defendant-Appellant.

          ______________________________________________

       Appeal from the United States District Court for the
                     Western District of Texas
          ______________________________________________

                              (August 8, 1995)


Before WISDOM, GARWOOD and DAVIS, Circuit Judges.

GARWOOD, Circuit Judge:

      Plaintiff-appellant Cortney Anthony Lucien (Lucien) appeals

his convictions, following a jury trial, of one count of possession

with intent to distribute cocaine base in violation of 21 U.S.C. §

841(a)(1) and one count of possession of a firearm during and in

relation to a drug trafficking offense in violation of 18 U.S.C. §

924(c).   We reverse and remand.

                       Facts and Proceedings Below

      On September 5, 1989, local police executed a search warrant

at   6302-D   Manor   Road   in   Austin,   Texas.   Upon   entering   the
residence, the officers observed a black male, later identified as

Lucien, running from the bathroom.    Officer Valera (Valera) heard

running water in the bathroom and noticed that Lucien's hands were

wet.    Valera found a plastic bag containing several aluminum foil

packets floating in the toilet and $819 in cash in the bathroom

sink.    An additional $408 was found in a pair of pants in one of

the bedrooms.     The police arrested Lucien and Taika Campbell

(Campbell) at the scene.    No one else was present.   The officers

found the keys to the Manor Road residence in Lucien's pockets as

well as an identification card bearing his picture but the name

Antwon Watson.    The officers found a rental application for the

Manor Road apartment in the name of Antwon Watson in the living

room.   In the course of executing the search warrant, the officers

also seized three weapons and approximately sixteen grams of crack

cocaine.1 Although Lucien's real name is apparently Corey Demetric

Lucien, he gave his name as Cortney Anthony Lucien at the time of

his arrest.2    Lucien also told the Austin police that his address

was 560 Rice in San Antonio, Texas, but the government verified

that no such address existed.

       Law enforcement officials filed second-degree drug felony

charges against Lucien and Campbell in Texas state court.        On

September 9, 1989, Lucien posted bail and returned to his home in

1
     A police forensic chemist testified that the net weight of the
cocaine seized was 16.48 grams.
2
     Both indictments as well as the caption on appeal list
Lucien's name as "Cortney Anthony Lucien." In his brief on appeal,
Lucien concedes that he gave an incorrect name when he was arrested
by the Austin police.

                                  2
Los Angeles, California.            In October 1989, all state charges

against Lucien were dropped, and state and federal authorities

agreed that the federal government would prosecute Lucien.                    On

October 10, 1989, an agent with the Bureau of Alcohol, Tobacco, and

Firearms (ATF) placed a hold on two of the three weapons seized

during the September 9, 1989, search.              On January 29, 1992, the

hold    was   accidentally     removed,      and   the     two   weapons   were

subsequently destroyed. The third firearm had been returned to its

true owner and thus was not destroyed.

       On May 9, 1991, nineteen months after the state charges were

dropped, Lucien and Campbell were indicted by a federal grand jury

on three drug-related counts, and federal warrants for their

arrests were issued.        Taika Campbell was arrested on August 9,

1991, in Los Angeles, California, and federal authorities proceeded

with the case against him until the charges were dismissed on

January 9, 1992. Lucien remained at large until November 23, 1993,

when he was arrested by the California police during a routine

traffic stop after an NCIC check indicated the outstanding federal

arrest warrant.       Lucien was taken into custody and subsequently

transferred to the Western District of Texas.

       On   January   18,   1994,    a   federal   grand    jury   returned   a

superseding three-count indictment charging Lucien and Campbell

with conspiracy to possess with intent to distribute cocaine base

in violation of 21 U.S.C. § 841(a)(1) & 846 (Count One), possession

with intent to distribute cocaine base in violation of 21 U.S.C. §

841(a)(1) (Count Two), and possession of firearms during and in


                                         3
relation to    the    commission    of       a    drug      trafficking   offense    in

violation of 18 U.S.C. § 924© (Count Three).3                          Lucien filed a

motion to dismiss for lack of a speedy trial and a supplemental

brief alleging that his due process rights were violated by the

period of preindictment delay.         On February 10, 1994, the district

court held an evidentiary hearing on this motion.

      At this hearing, Lucien maintained that, during the period

between the October 1989 dismissal of the state charges and his

November 1993 arrest, he was living openly in Los Angeles.                           He

testified that, after his release on bail and until January 1990,

he lived openly with his sister at 1016 Gage Street, Los Angeles,

California, an address listed on his bond application.4                     According

to Lucien, he moved to his mother's house at 1717 West 45th Street

in Los Angeles in January 1990 and lived openly at her house until

his   arrest   in   November   1993.             As    evidence,   Lucien    provided

probation   records    reflecting      that           he   regularly   completed    his

required community service hours, copies of an income tax return,

phone bills, and a California identification card issued by the

Department of Motor Vehicles (DMV).                    All these documents listed

Lucien's address as 1717 West 45th Street.

      Charles Meyer, an ATF agent, testified about the government's


3
     Although Campbell was charged in this superseding indictment,
he was not tried with Lucien.
4
     The district      court noted that Lucien's sister, in an
affidavit, attested    that Lucien lived with her at 1016 Gage Street
from September 1989    to September 1990. This affidavit contradicts
Lucien's testimony     that he lived with his sister until January
1990.

                                         4
efforts to locate Lucien after the federal arrest warrant was

issued.   Meyer testified that he contacted the Los Angeles police

department, the sheriff's department, and the gang unit; called the

California phone numbers listed in phone records seized from the

Manor Road residence; checked several addresses associated with

Lucien; and sent flyers to Los Angeles and San Antonio.         In

searching the California DMV records, Meyer used the name Cortney

Anthony Lucien.   Because Lucien's California identification card

was under the name Corey Demetric Lucien, the result stated "No

record for criteria given."    Meyer conceded that the government

never sent an agent to the 1016 Gage Street address listed on

Lucien's bond application. Eventually, the government obtained the

1717 West 45th Street address from a Los Angeles gang unit, and in

December 1991, Meyer requested a Los Angeles-based ATF agent,

Annette Harden (Harden), to go to the 1717 West 45th Street address

and attempt to apprehend Lucien. Harden testified that she went to

1717 West 45th Street and spoke with a middle-aged woman who

identified herself as a relative of Lucien's.     After this woman

told Harden that Lucien did not live at 1717 West 45th Street,

Harden informed her that there was an outstanding federal arrest

warrant for Lucien.

     On March 31, 1994, the district court denied Lucien's motion

to dismiss the indictment for pre- and post-indictment delay.

Lucien's case proceeded to trial.    At the close of the evidence,

Lucien requested that the district court give the jury a lesser-

included offense instruction on simple possession.    The district


                                 5
court denied Lucien's request.   Thereafter, the jury found Lucien

guilty of Counts Two and Three but acquitted him of the conspiracy

count. On May 27, 1994, the district court sentenced Lucien to 168

months of imprisonment, five years of supervised release, and

ordered him to pay a $100 in special assessments.      Lucien filed a

timely notice of appeal.

                             Discussion

I.   Preindictment Delay

     Lucien argues that the delay between the dismissal of the

state charges against him and his indictment on federal charges

violated   his   Sixth   Amendment   right   to   a   speedy   trial.5

Preindictment delay, however, does not raise a Sixth Amendment

issue; rather, it is examined under the due process clause of the

Fifth Amendment.   United States v. Byrd, 31 F.3d 1329, 1339 (5th

Cir. 1994), cert. denied, 115 S.Ct. 1432 (1995).      Although Lucien

raised a due process argument based on preindictment delay in the

district court, we hold that he has abandoned his preindictment

delay argument on appeal by failing to adequately brief the issue.

United States v. Heacock, 31 F.3d 249, 258 (5th Cir. 1994).

Lucien's arguments on appeal focus solely on the post-indictment

delay and the relevant Sixth Amendment analysis; he never raises



5
     In his brief on appeal, Lucien mistakenly states that he was
indicted on March 9, 1991, and therefore calculates the time period
between the dismissal of the state charges against him in October
1989 and his indictment on federal charges to be seventeen months.
The record, however, reflects that Lucien was indicted on May 9,
1991. Thus, the period of preindictment delay is actually nineteen
months.

                                 6
the due process argument or cites preindictment delay cases.6

     Even if Lucien had not abandoned his preindictment delay

argument, we would still reject it because he has not established

actual prejudice resulting from the delay.         Citing Sixth Amendment

post-indictment delay cases, Lucien argues that the delay was

presumptively prejudicial; however, a defendant must show actual

prejudice to establish a claim of preindictment delay under the due

process clause.      Lucien's argument is thus without merit.        United

States v. Beszborn, 21 F.3d 62, 66 (5th Cir.) ("The concept of

presumed prejudice has no place in a due process analysis."), cert.

denied, 115 S.Ct. 330 (1994).

     Lucien argues that the delay resulted in the destruction of

tangible evidence, but he never identifies what evidence was

destroyed. If Lucien is referring to the two firearms accidentally

destroyed, his argument fails.      The government presented the third

weapon to the jury.      Moreover, the loss of the two weapons inured

to Lucien's benefit and could hardly be said to constitute actual

prejudice.    We thus reject Lucien's argument based on destroyed

evidence.    United States v. Royals, 777 F.2d 1089, 1090 (5th Cir.

1985)   (defendant    must   show   that   lost   evidence   is   material,

exculpatory, and otherwise unobtainable).         Lucien also argues that

the government was responsible for the disappearance of Campbell,

the only eyewitness in the case.           Lucien does not explain the

6
     Although his summary of the argument vaguely states that "pre-
indictment and post-indictment delay both resulted in prejudice to
the Appellant," in the body of his brief, Lucien only mentions
preindictment delay once in a passing reference to both pre- and
post-indictment delay.

                                     7
relevance of Campbell's testimony and thus cannot rely on it to

establish actual prejudice.          United States v. Neal, 27 F.3d 1035,

1043 (5th Cir.) (defendant who failed to explain relevance of lost

witness's testimony could not show prejudice), cert. denied, 115

S.Ct. 530 (1994), and cert. denied, 115 S.Ct. 1165 (1995). Because

Lucien completely fails to show that the alleged lost evidence or

missing   witness   in   any   way    impaired    his   defense,   he    cannot

establish actual prejudice from the delay.7

II.   Post-indictment Delay

      Lucien also argues that his Sixth Amendment right to a speedy

trial   was   violated   by    the    delay   between   his   first     federal

indictment and his subsequent arrest.8           In analyzing a defendant's

Sixth Amendment speedy trial claim based on post-indictment delay,

we consider four factors:        (1) the length of the delay, (2) the

7
     The district court rejected Lucien's preindictment delay
argument on the ground that Lucien failed to establish that the
government delayed the indictment to gain a tactical advantage. We
recently addressed this issue in United States v. Crouch, 51 F.3d
480 (1995), petition for rehearing en banc granted, 1995 WL 363762
(June 14, 1994). The panel opinion in Crouch held that a defendant
may prevail on a due process claim of preindictment delay even
without showing that the government intentionally delayed the
indictment to gain a tactical advantage. Id. at 483. Instead, the
panel in Crouch held that, "after finding actual prejudice from
pre-indictment delay, the court must weigh the actual prejudice
suffered against the reasons for the delay." Id. at 485. Because
we find that Lucien has failed to establish actual prejudice, we
need not consider the conduct of the government in our
preindictment delay analysis.
8
     Again, Lucien miscalculates the period of delay. In his brief
on appeal, Lucien states that the period of post-indictment delay
was fifteen months. The record, however, reflects that Lucien was
indicted on federal charges on May 9, 1991, and was arrested in
California on November 23, 1993. Accordingly, we calculate the
period of post-indictment delay to be approximately twenty-eight
months.

                                       8
reason for the delay, (3) the defendant's assertion of his right,

and (4) prejudice to the defendant resulting from the delay.

United States v. Garcia, 995 F.2d 556, 560 (5th Cir. 1993) (citing

Barker v. Wingo, 92 S.Ct. 2182, 2192-93 (1972)).             We review for

clear error a district court's findings in applying this balancing

test.    Robinson v. Whitley, 2 F.3d 562, 568 (5th Cir. 1993), cert.

denied, 114 S.Ct. 1197 (1994).

        The length of the delay serves as the trigger for the Barker

analysis.      Doggett v. United States, 112 S.Ct. 2686, 2690-91

(1992).    If the length of delay crosses a threshold level regarded

as presumptively prejudicial, the district court must make findings

regarding the remaining three factors and balance all four factors.

Robinson, 2 F.3d at 568.        This Circuit generally requires a delay

of one year to trigger speedy trial analysis.          Id.     Because the

delay in the instant case exceeded one year, the district court

properly made findings concerning the remaining factors.              Under

Barker, "different weights should be assigned to different reasons

[for the delay]," with deliberate efforts "to hamper the defense

. . .    weighted heavily against the government."     Barker, 92 S.Ct.

at 2192 (footnote omitted).           "A more neutral reason such as

negligence or overcrowded courts should be weighted less heavily

but     nevertheless   should    be   considered   since     the   ultimate

responsibility for such circumstances must rest with the government

rather than with the defendant."          Id.

        Lucien argues that the government was responsible for the

delay, that its conduct "was of such a negligent nature that it


                                      9
would appear deliberate,"9 and that his conduct did not contribute

to the delay in any way because he was unaware of the federal

indictment until his arrest in November 1993.                   Lucien relies

heavily on the fact that Meyer used only the name "Cortney Anthony

Lucien" in searching the California DMV records even though he knew

from the   NCIC   search    that   there    were   alternate       spellings   of

Lucien's name.    If Meyer had tried these alternative names, Lucien

contends, he would have discovered Lucien's 1717 West 45th Street

address, where Lucien insists that he was living openly.

     By December 1991, the government had found the 1717 West 45th

Street address and had sent ATF Agent Harden to investigate.

Although Lucien claimed that he was living openly at 1717 West 45th

Street from   January      1990   until    November   1993,    a    relative   of

Lucien's told Harden that he did not live there.              Moreover, Harden

told the woman that there was a federal warrant for Lucien's

arrest.    This testimony, specifically credited by the district

court, undermines Lucien's argument that he did not learn of the

federal indictment until his arrest in November 1993.                 Even when

the government had the 1717 West 45th Street address, they could


9
     In support of this argument, Lucien relies on the dismissal of
the federal case against Campbell and the accidental removal of the
hold on the two weapons. It is unclear how the dismissal of the
charges against Campbell evinces a deliberate effort to delay
bringing Lucien to trial, especially given that Campbell was
reindicted in the January 18, 1994, superseding indictment along
with Lucien.     As far as the destruction of the weapons is
concerned, the loss of this physical evidence actually benefits
Lucien.   His contention that the destruction of this evidence
prevents him from analyzing whether the alleged weapons were
firearms as defined by 18 U.S.C. § 924(c) is unsupported by
anything even tending to suggest they were not firearms.

                                     10
not locate Lucien.       Thus, the district court determined that, even

accepting Lucien's argument, he would still be responsible for "at

least two-thirds, if not all, of the post-indictment delay."              We

agree.   Lucien's characterization of the government's conduct as

deliberately dilatory is unfounded.10

     The district court determined that Lucien's preindictment

silence outweighed his speedy trial assertions, reasoning that he

knew the state charges against him were dropped to allow federal

authorities to prosecute him. In addition, in December 1991, Agent

Harden told a relative of Lucien's living in the house where he

claimed he was living openly that there was a federal warrant for

his arrest.    Nevertheless, Lucien failed to assert his right to a

speedy trial until after he was arrested and counsel was appointed.

Thus, we agree with the district court that Lucien's preindictment

silence outweighed his speedy trial assertions.

     The fourth Barker factor is the degree of prejudice suffered

by the defendant as a result of the delay.             Here, because Lucien

was responsible for most of the delay, the district court properly

held that     he   had   to   demonstrate   concrete   proof   of   prejudice

stemming from the delay. Doggett, 112 S.Ct. at 2693; see Robinson,

2 F.3d at 570 (requiring "concrete proof" of prejudice when the

defendant is responsible "for the lion's share of delay").             As we

concluded in our preindictment delay analysis, Lucien has failed to


10
     We note too that Lucien's use of several variations of his
true name, his alias Antwon Watson, and the false San Antonio
address that he gave at the time of his arrest all hindered the
government's search efforts.

                                      11
establish that he has suffered any actual prejudice.

     Taking into account all the Barker factors, we hold that

Lucien has failed to show that his Sixth Amendment right to a

speedy trial was violated.    The district court, therefore, did not

err in denying Lucien motion to dismiss for lack of a speedy trial.

III. Lesser-Included Offense

     Lucien next argues that the district court erred in refusing

his request for an instruction on simple possession of a controlled

substance in violation of 21 U.S.C. § 844(a) as a lesser-included

offense under the indictment charging possession with intent to

distribute cocaine base under 21 U.S.C. § 841(a).     Rule 31© of the

Federal Rules of Criminal Procedure provides in relevant part that

a "defendant may be found guilty of an offense necessarily included

in the offense charged."     The district court may give a lesser-

included offense instruction if, but only if, (1) the elements of

the offense are a subset of the elements of the charged offense,

and (2) the evidence at trial permits a jury to rationally find the

defendant guilty of the lesser offense yet acquit him of the

greater.    United States v. Browner, 889 F.2d 549, 550-51 (5th Cir.

1989).     We apply a two-tiered standard of review to the district

court's application of this test:      the first prong is reviewed de

novo, the second for abuse of discretion.          United States v.

Harrison, 55 F.3d 163, 167 (5th Cir. 1995).

     In United States v. Deisch, 20 F.3d 139 (5th Cir. 1994), we

considered what constitutes a lesser-included offense under an

indictment charging possession with intent to distribute cocaine


                                  12
base in violation of section 841(a).                 In Deisch, the defendant was

indicted on one count of conspiracy to distribute approximately 66

grams    of   cocaine   base      in   violation      of    21   U.S.C.    §§   841(a),

841(b)(1)(A), and 846, and one count of possession with intent to

distribute      the   same   in   violation      of    21   U.S.C.   §§    841(a)(1),

841(b)(1)(A), and 18 U.S.C. § 2.              At the close of the evidence, the

district court, over the defendant's objection, gave an instruction

on simple possession of "a controlled substance, cocaine base,

crack" in violation of 21 U.S.C. § 844(a) as a lesser-included

offense under the possession with intent to distribute count.                       Id.

at 142.       The jury acquitted the defendant of both counts in the

indictment but found her guilty of the lesser-included offense.

Deisch    appealed,     arguing        that    the    district     court    erred    in

submitting any lesser-included offense instruction.

     The Deisch court first analyzed the structure of section

844(a)11 and concluded that "the third sentence of section 844(a)

11
     Section 844(a) provides, in part,

     "[1] It shall be unlawful for any person knowingly or
     intentionally to possess a controlled substance unless
     such substance was obtained directly, or pursuant to a
     valid prescription or order . . . [2] Any person who
     violates this subsection may be sentenced to a term of
     imprisonment of not more than 1 year . . . except that
     if he commits such offense after a prior conviction .
     . . for any drug or narcotic offense . . . he shall
     be sentenced to a term of imprisonment for not less than
     15 days but not more than 2 years .       .   . except,
     further, that if he commits such offense after two or
     more prior convictions . . . for any drug or narcotic
     offense .   .    . he shall be sentenced to a term of
     imprisonment for not less than 90 days but not more than
     3 years   .    .   . [3] Notwithstanding the preceding
     sentence, a person convicted under this subsection for
     the possession of a mixture or substance which contains

                                          13
creates a separate offense, an element of which is that the

substance possessed contains cocaine base."        Id. at 148 (footnote

omitted).    See United States v. Michael, 10 F.3d 838, 839 (D.C.

Cir. 1993) (holding that "the third sentence of § 844(a) .              .    .

creates an independent crime of possession of cocaine base").

Because possession of cocaine base is an element of the offense

proscribed in the third sentence of section 844(a) but is not an

element of any offense proscribed by section 841(a)(1), "under the

`statutory elements test' a violation of the third sentence of

section 844(a) can not be a lesser included offense under an

indictment   charging    possession   with   intent     to    distribute    in

violation of section 841(a)(1), even if, as here, the indictment

alleges that the controlled substance is cocaine base."             Deisch at

152 (citation omitted).

     By contrast, the offense denounced in the first sentence of

section   844(a)   is   simply   knowing   possession    of    a   controlled

substance.    The identity of the controlled substance as cocaine

base is not an element of the offense proscribed in the first



     cocaine base shall be imprisoned not less than 5 years
     and not more than 20 years, and fined a minimum of$1,000,
     if the conviction is a first conviction under this
     subsection and the amount of the mixture or substance
     exceeds 5 grams, if the conviction is after a prior
     conviction for the possession of such a mixture or
     substance under this subsection becomes final and the
     amount of the mixture or substance exceeds 3 grams, or if
     the conviction is after 2 or more prior convictions for
     the possession of such a mixture or substance under this
     subsection become final and the amount of the mixture or
     substance exceeds 1 gram." 21 U.S.C. § 844(a) (bracket
     numbering added).


                                    14
sentence    of    section    844(a);   nor    is   it   an   element   of    the

distribution offense denounced in section 841(a)(1). Thus, "simple

possession of cocaine, contrary to the first sentence of section

844(a),    may   be   a   lesser   included   offense   under   a   charge    of

possessing cocaine with intent to distribute it contrary to section

841(a)(1)."      Id. (citations omitted).12

     Applying this analysis to the facts of the instant case, we

hold that the district court erroneously concluded that it could

not give a lesser-included instruction of simple possession.13               The


12
     In Deisch, although we held that the district court erred in
giving a lesser-included instruction on simple possession of
cocaine base in violation of the third sentence of section 844(a),
we did not set aside the jury's conviction because it "necessarily
found her guilty of a violation of the first sentence of section
844(a) [simple possession of a controlled substance]." Id. at 152.
Because all cocaine base is a controlled substance, the jury that
found Deisch guilty of possession of cocaine base in violation of
the third sentence of section 844(a) necessarily (albeit perhaps
implicitly) found her guilty of possession of a controlled
substance (cocaine base) in violation of the first sentence of
844(a).   Thus, we affirmed Deisch's conviction under the first
sentence of section 844(a) but vacated her sentence, which was
imposed under the third sentence of section 844(a) and remanded for
resentencing. Id.
13
     The district court initially indicated that it would give the
requested instruction, but then apparently changed its mind based
on United States v. Michael, 10 F.3d 838 (D.C. Cir. 1993). (Our
decision in Deisch was not handed down until after Lucien's
conviction). Based on its reading of Michael, the district court
concluded that simple possession of cocaine base is not a lesser-
included offense under the indictment charging possession with
intent to distribute cocaine base in violation of section 841(a)(1)
and therefore presumed that it could not give the requested
instruction.    The district court, however, appears to have
overlooked the separate offense denounced in the first sentence of
section 844(a), possession of a controlled substance. Under Deisch
and Michael, the district court could have given a lesser-included
offense instruction on simple possession of a controlled substance
contrary to the first sentence of section 844(a).


                                       15
superseding indictment charged Lucien with possession "with intent

to distribute cocaine base, a Schedule II Narcotic Drug Controlled

Substance    (here,   cocaine   base)      in   violation     of   [21   U.S.C. §

841(a)(1)]."    Thus, under Deisch and the statutory elements test,

possession of a controlled substance (cocaine, here in the form of

cocaine base) in violation of the first sentence of section 844(a)

is a lesser-included offense under the superseding indictment in

this case.

     Because Lucien satisfied the first prong of the two-prong test

for determining whether a defendant is entitled (on proper request)

to a lesser-included offense instruction, we turn now to the second

inquiry, namely, whether the evidence at trial was such that a jury

could rationally convict him of the lesser offense (possession of

a controlled substance) yet acquit him of the greater (possession

with intent to distribute cocaine base).             We normally review for

abuse of discretion a district court's determination of this issue.

Harrison, 55 F.3d at 167.       Because the district court in this case

erroneously concluded that it could not give Lucien's requested

lesser-included offense instruction under the statutory elements

test, it did not make a specific finding as to the second prong of

the test.    The record, however, reflects that the district court

initially    indicated   that    it     would    give   the     lesser-included

instruction but subsequently determined that it could not based on

its misreading of Michael.        This implies that the district court

thought that the evidence at trial raised the possibility that a

rational jury could convict Lucien of simple possession but acquit


                                      16
him of possession with intent to distribute cocaine base.

     In Harrison, the defendant was indicted for possession with

intent    to   distribute   five   grams    or   more   of   cocaine   base   in

violation of section 841(a)(1).            The district court refused the

defendant's request for a lesser-included instruction on simple

possession of a controlled substance in violation of section

844(a).    The jury subsequently convicted Harrison of possession

with intent to distribute five grams or more of cocaine base, and

Harrison appealed, arguing that the district court should have

given his requested lesser-included instruction.               On appeal, we

noted that the statutory elements prong was satisfied and thus

focused our inquiry on "whether the district court abused its

discretion in concluding that, based on the evidence, a jury could

not rationally find Harrison guilty of simple possession, yet

acquit him of possession with the intent to distribute."                Id. at

167 (footnote omitted).        The evidence at trial showed that the

police seized 49 grams of cocaine base from Harrison's residence

and found a loaded weapon and cash in the same drawer as the

cocaine base.     Based on these facts and "unrebutted testimony that

such facts and circumstances were consistent with an intent to

distribute and not with possession for personal use," the court

concluded that "no rational juror could conclude that Harrison

possessed the crack for his personal use, with no intent to

distribute it."     Id. at 168.

     In Turner v. United States, 90 S.Ct. 642 (1970), the Supreme

Court held that the defendant's possession of 14.68 grams of


                                     17
cocaine was insufficient to sustain a conviction for distribution

of cocaine.    Id. at 656 (holding that possession of 14.68 grams of

a cocaine mixture "is itself consistent with Turner's possessing

the cocaine not for sale but exclusively for his personal use").

In United States v. Chase, 838 F.2d 743 (5th Cir.), cert. denied,

108 S.Ct. 2022 (1988), the defendant was indicted for, inter alia,

possession of cocaine with intent to distribute, but the jury

convicted him of simple possession of cocaine as a lesser-included

offense.     On appeal, the defendant argued that the district court

erred   in   giving   the   lesser-included       instruction    because   the

evidence at trial was inconsistent with simple possession. We held

that the district court properly instructed the jury to consider

simple possession of cocaine as a lesser-included offense because

a "rational jury was entitled to find from the evidence that Chase

intended to consume the one-quarter ounce [approximately 7 grams]

of cocaine he obtained .      .   .    rather than distribute it."     Id. at

747.

       The government argues that the evidence at trial was such that

a reasonable jury could not acquit Lucien of possession with intent

to distribute cocaine base but still convict him of possession of

a   controlled   substance.       In    support    of   this   argument,   the

government relies on the amount of cocaine base seized at the Manor

Road apartment (16.48 grams), the testimony of Officer Valera that

the amount seized was a distributable quantity, the $1200 in cash

and the two guns found in the apartment, the foil wrappings found

with the cocaine base, and the fact that Lucien was flushing the


                                       18
drugs down the toilet when the police arrived.                     At trial, Officer

Valera testified that, based on his experience, the amount of

cocaine seized from the Manor Road apartment was a distributive

amount and was not for personal use.                   The government places great

weight on this testimony and argues that it shows that a rational

jury could not find Lucien guilty of simple possession but acquit

him of possession with intent to distribute.                       We disagree.         On

cross-examination, defense counsel asked Valera if fifteen grams of

cocaine base would be a distributive amount, and he testified that

such an amount was "still large enough for distribution in [his]

opinion."      Based     on    our    review      of    the    entirety   of     Valera's

testimony, a jury could rationally have understood Valera to be

saying merely that 16.48 grams is a distributable amount; in other

words, it is not so small that it could not be distributable, but

not that it was so large that it could not be for personal use,

especially     given    that    both    Lucien         and    Campbell    were    in   the

apartment in which the cocaine base was found.                     See United States

v.   Latham,   874     F.2d    852,    863    (1st      Cir.    1989)    (holding      that

possession of one ounce of cocaine, or 28.35 grams, by two persons

was insufficient to warrant an inference of possession with intent

to distribute).

      Because here the amount alone is an insufficient basis on

which to conclude that a rational jury could not convict Lucien of

simple possession yet acquit him of possession with intent to

distribute, we consider the other evidence that the government

maintains indicates possession with intent to distribute cocaine


                                             19
base.       First,        the   government     places       great     emphasis    on   the

packaging,       asserting      that    the    plastic      bag   containing      several

aluminum foil wrappers indicates that the cocaine base was for

distribution rather than personal consumption.                      While a reasonable

juror      could     so    conclude,     not       all    reasonable     jurors    would

necessarily have to.            On cross-examination, Valera conceded that a

person who purchased three packages of cocaine base for personal

use would have three aluminum foil packets.                       Therefore, the fact

that there were several aluminum foil wrappers in the toilet could

be considered by a reasonable juror as not inconsistent with

possession for personal use.14                Second, the government argues the

$819 in cash found in the bathroom sink and the $408 in cash found

in   one    of     the    bedrooms     also   show       possession    with   intent    to

distribute cocaine base.                Because there is no evidence in the

record about Lucien's or Campbell's respective occupations, we note

that it is possible that Lucien or Campbell earned this money other

than from selling cocaine base.                The government also asserts that

the fact that three guns were found in the apartment is evidence

that Lucien was distributing cocaine base.                        Although we do not

discount the prevalence of guns in drug trafficking, we do not

place undue weight on the presence of the guns in this case because

Lucien and Campbell could have untold reasons, nefarious and


14
     At oral argument, the government implied that the fact that
Lucien was attempting to flush the cocaine base down the toilet was
indicative of distribution.     Because it is illegal to possess
cocaine base, flushing the drugs down the toilet could be
considered by a reasonable juror as consistent with simple
possession.

                                              20
otherwise, for keeping guns in the apartment.               United States v.

Gibbs, 904 F.2d 52, 59 (D.C. Cir. 1990) ("While the presence of

weapons may be a factor in considering whether the defendants

intended to distribute the cocaine, the mere presence of weapons is

not, in and of itself, dispositive of such intent.                For example,

the cautious    buyer   may   feel   the    gun   improves      his   bargaining

position; or, the drug user may also be a thief who robs persons at

gunpoint to support his habit.") (citation omitted) (emphasis in

original).

      We have no doubt that the evidence at trial was sufficient to

convict Lucien of possession with intent to distribute cocaine

base, but "when the issue is the propriety of a lesser-included

offense instruction, the test is whether a reasonable jury could

nonetheless find [Lucien] guilty only of simple possession."                Id.

(citation omitted).     We hold that, based on the evidence at trial,

a reasonable jury could find Lucien guilty of simple possession but

acquit him of possession with intent to distribute.              If the amount

of   the   cocaine   base   seized   at    the   Manor   Road   apartment   was

significantly greater or if there was additional evidence showing

distribution, such as (by way of example only) testimony tending to

indicate that sales or distributions of some kind were being made

at or from the apartment, the evidence might support the district

court's refusal to give the lesser-included instruction of simple

possession. At some point, however, there is a range of quantities

and other circumstances where it is the jury's role to decide

whether the evidence supports simple possession or possession with


                                      21
intent to distribute.         At one extreme, there are cases in which no

reasonable jury, confronted with the facts, could find that the

defendant     possessed       the   drug    for   any   reason   other    than

distribution.     See, e.g, United States v. White, 972 F.2d 590, 596

(5th Cir. 1992) (holding that the district court did not err in

refusing to give lesser-included instruction of simple possession

where the defendants were found with twenty-one kilos of cocaine

and reasoning that "no rational jury could find that they did not

intend to distribute the cocaine [and that] [t]he sheer quantity of

the drugs involved negates an inference of personal use"), cert.

denied, 113 S.Ct. 1651 (1993); United States v. Espinosa, 827 F.2d

604, 615 (9th Cir. 1987) (holding that the defendant's possession

of 69 pounds of cocaine justified an instruction on possession with

intent to distribute and that the district court did not err in

refusing    to    give    a    lesser-included     instruction    of     simple

possession), cert. denied, 108 S.Ct. 1243 (1988).15

     At the opposite extreme are cases in which no reasonable jury

could find that the defendant possessed the drug with the intent to

distribute.      See, e.g., Turner, 90 S.Ct. at 655-56 (possession of

14.68 grams of cocaine was insufficient to sustain conviction for

distribution).     In between these two extremes, however, there are

15
     In Harrison, we affirmed the district court's refusal to give
a lesser-included instruction of simple possession of a controlled
substance where the evidence showed that the defendant possessed 49
grams of cocaine base. In addition to the fact that the defendant
alone possessed 49 grams of cocaine base, we noted that the cocaine
base was found in the same drawer as a gun and some cash and that
the government introduced unrebutted testimony that the facts and
circumstances of the case were consistent with distribution rather
than personal use. Id. at 167-68.

                                       22
many cases in which it is the jury's province to determine whether

the evidence demonstrates simple possession or possession with

intent to distribute.        See Gibbs, 904 F.2d      at 58-59 (holding that

district court erred in refusing to give lesser-included offense

instruction on simple possession where evidence showed that five

persons possessed 15.5 grams of cocaine because "we cannot say that

a mere 15.5 grams of cocaine was inconsistent with personal use");

United States v. Burns, 624 F.2d 95, 104 (10th Cir.) (holding that

"the evidence was sufficient to support the jury's inference that

these appellants possessed cocaine with an intent to distribute,

but the jury was free also not to draw such inference.                    [The

appellants] were entitled to jury consideration of the offense of

simple possession."), cert. denied, 101 S.Ct. 361 (1980) (footnote

omitted).   Accepting the argument that 16 grams is a distributive

quantity that precludes a verdict on the lesser-included offense

would effectively eliminate the range of cases in which the jury

determines what the evidence shows, thereby displacing the jury's

important role in the criminal process.          Because a reasonable jury

could convict      Lucien    of   simple   possession    but   acquit   him   of

possession with intent to distribute, we hold that the district

court erred in refusing Lucien’s request for a lesser-included

instruction   on    simple    possession    of   a   controlled   substance.16

16
     We do not imply that the amount of the drugs seized is the
only yardstick by which the district court should measure whether
the evidence at trial permits a rational jury to find the defendant
guilty of simple possession but acquit him of possession with
intent to distribute.    Even if the amount of drugs seized is
relatively small, the district court may refuse to give the lesser-
included instruction on simple possession when there is other

                                      23
Accordingly, we reverse his conviction for possession with intent

to distribute cocaine base in violation of section 841(a)(1) and

remand for another trial.

      The jury also convicted Lucien of possession of a firearm

during and in relation to the commission of a drug trafficking

offense in violation of 18 U.S.C. § 924(c).              Specifically, the

indictment alleged that Lucien "during and in relation to [his]

possession with intent to distribute cocaine base in violation of

[21 U.S.C. § 841(a)(1), as alleged in Counts One and Two of this

indictment, did use and carry a firearm        .     .   . in violation of

[18   U.S.C.   §   924(c)]."   (emphasis   added).       Because   the   jury

acquitted Lucien on Count One and we have reversed his conviction


sufficient evidence that compellingly supports distribution. See,
e.g., United States v. Johnson, 734 F.2d 503, 505-06 (10th Cir.
1984) (upholding district court's refusal to give a lesser-included
offense instruction on simple possession in a case involving 26.63
grams of cocaine when evidence showed that the defendant owned drug
paraphernalia of the kind used by drug dealers and included
testimony by a witness describing numerous drug transactions with
the defendant).
     In many cases, the evidence is such that, despite the small
quantity of drugs seized, the intent to distribute is still in
dispute.   In such a case, it is the province of the jury to
determine whether the evidence proves possession with intent to
distribute or simple possession. For example, in United States v.
Garcia-Duarte, 718 F.2d 42 (2nd Cir. 1983), the district court
refused to give a lesser-included offense instruction of simple
possession in a case involving 0.23 grams of cocaine, and the jury
convicted the defendant of possession with intent to distribute.
On appeal, the Second Circuit held that "the issue of intent to
distribute was clearly in dispute, and the district judge erred by
not submitting to the jury the lesser included offense charge of
simple possession."    Id. at 48.    In so holding, the court in
Garcia-Duarte did not imply that the evidence was insufficient to
sustain the defendant's conviction for possession with intent to
distribute. Rather, the court held that the jury should have been
permitted to weigh the evidence and determine whether to convict
the defendant of simple possession or possession with intent to
distribute. Id.

                                    24
on Count Two, his conviction on Count Three as alleged in the

indictment cannot stand.17

                             Conclusion

     For the foregoing reasons, we reverse Lucien's convictions and

remand for retrial.

                                          REVERSED AND REMANDED




17
     Because we reverse Lucien's convictions, we need not reach his
argument concerning several alleged instances of prosecutorial
misconduct, although we note that these alleged errors appear
harmless and unpreserved in any event.

                                 25